DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
          Reasons for Allowance
	The following is a statement of reasons for the indication of allowable subject matter:  
Gray, US 20160227042, discloses a system and method for call backup and takeover web and mobile interfaces.
Miner, US 20130275528, discloses a message collection system that processes communication content through a bin collection. 
 Miner, US 20120233273, discloses a message collection system with mapping of data based on commands. 
Kimes, US 20120123941, discloses an internet facilitation fraud system with verification services. 
Conway, US 20080240376, discloses a routing method for telecommunications based on merged data. 
Timmins, US 20060018441, discloses a technique to assist user with information with different messaging overhead (Fig. 2A), switches, and routers (Fig. 3).
Paul, US 20050047334, discloses a fibre channel switch with different module protocols (Fig. 1). 

Christie, US 6031840, discloses a telecommunications system with different signal lawyers for an ATM (Fig. 3). 
Patil, et al., in “Unmasking of Source Identity, a Step Beyond Cyber Forensic,” in ACM, discloses a trace back network based forensic technique that helps accurately identify, with up-to-date analysis, the source of a cyber attack. 
The above in combination fails to disclose generate a second transaction level identifier, the instruction to generate the second transaction level identifier comprising instructions that, when executed by the one or more processors, cause the one or more processors to: identify a seed value based on the transaction request and a shared secret between the transaction processing system and the point of sale device, generate a code based on the seed value, and hash the code to generate the second transaction level identifier; decline the transaction request based on a determination that the source sender information in the FIM does not match the obtained information about the source sender; decline the transaction request based on a determination that the first transaction level identifier does not match the second transaction level identifier; approve the transaction request based at least in part on a determination that the source sender information in the FIM matches the obtained information about the source sender and a determination that the first transaction level identifier matches the second transaction level identifier; and store  data from the FIM including the ASI in the database.
35 U.S.C. 101 subject eligibility: 
Applicants remarks (11/24/2021) in response to the Office Action (9/1/2021) with respect to the 35 U.S.C. 101 rejection have been fully considered during a pre-appeals conference and 
For these reasons, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698